Exhibit 12(a) Computation of Ratio Earnings to Fixed Charges (dollars in thousands) Fiscal Year Ended June 30, Earnings: Income (loss) before income taxes $ 62,402 $ 50,174 $ 41,239 Unconsolidated affiliates' interests, net - - - Amortization of capitalized interest 10 10 10 Interest expense and other related financing costs 7,510 8,778 9,020 Interest portion of rent expense (1) 9,628 9,991 10,335 Adjusted earnings $ 79,550 $ 68,953 $ 60,604 Fixed Charges: Interest expense and other related financing costs $ 7,510 $ 8,778 $ 9,020 Interest portion of rent expense (1) 9,628 9,991 10,335 Total fixed charges $ 17,138 $ 18,769 $ 19,355 Ratio of earnings to fixed charges 4.64 3.67 3.13 (1) One-third of rent expense is considered representative of the interest factor within rent expense
